Order affirmed in the following memorandum: The defendant, a lawyer, was adjudged guilty, after trial, of the traffic infraction of speeding and fined $10 (Vehicle and Traffic Law, § 1180, subd. 4; § 1800, subd. [a]). If he desired to challenge the validity of his conviction, he was under the necessity of moving in arrest of judgment or, as was done in People v. Gull (10 N Y 2d 123), of appealing from the judgment of conviction rendered against *755him. An application in the nature of a writ of error coram nobis may not be employed to perform the office of an appeal or of a motion in arrest of judgment. (See, e.g., People v. Sullivan, 3 N Y 2d 196, 198.)
Concur: Judges Dye, Full, Froessel, Burke and Foster. Chief Judge Desmond dissents in the following opinion in which Judge Van Voorhis concurs.